Citation Nr: 1505054	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  04-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for aortic occlusion-thrombosis with bilateral above-the-knee amputation, claimed as secondary to service-connected schizophrenia. 

2.  Entitlement to special monthly compensation (SMC) based on the regular need for the aid and attendance (A&A) of another person or housebound status. 

3.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant. 

4.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.




REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, C. S., R. M. and S. A.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active military service from October 1955 to August 1962. 

This appeal to the Board of Veterans' Appeals (Board) initially arose from an August 2001 rating decision in which the Winston-Salem RO denied the Veteran's claims on appeal.  [Parenthetically, the Board notes that the Veteran moved to Georgia sometime in mid-to late 2001, and that the RO in Atlanta, Georgia now has jurisdiction over the Veteran's claims.] 

In June 2005, the Veteran, his spouse, and others testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In a December 2005 decision, the Board reopened but denied on the merits the claim for service connection for aortic occlusion-thrombosis with bilateral above-the-knee amputation, secondary to service-connected schizophrenia, as well as denied the remaining issues on appeal.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).   In July 2007, the parties filed a Joint Motion to Partially Vacate and Remand (Joint Motion).  By Order dated in August 2007, the Court granted the Joint Motion, vacating that part of the December 2005 Board decision pertaining to the four issues listed on the title page and remanding these appeals to the Board for further proceedings consistent with the Joint Motion.

In June 2008, the Board again remanded the claims on appeal to the RO, via the Appeals Management Center in Washington, D.C., for further development.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claims (as reflected in a September 2014 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

As for the matter of representation, the Board observes that, in December 2007, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in which he designated Daniel Krasnegor as his private attorney.  In October 2013, the Veteran submitted a VA Form 21-22 (Appointment of Veteran Service Organization (VSO) as Claimant's Representative) in which he designated Georgia Department of Veterans Services as his representative.  The Board recognizes this change in representative.

In December 2014, the Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file, which includes VA treatment records dated through June 2012; such records were considered in the September 2014 SSOC.  The remaining documents in Virtual VA consist of various adjudication documents that are duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

For the reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

With regard to the claim for service connection for aortic occlusion-thrombosis, and as detailed in Board's prior remand, the Veteran has asserted that his legs were amputated in February 1997 as a result of medications prescribed for his service-connected schizophrenia.  He also submitted copies of medical articles that suggest a relationship between psychotropic medications and the development of diabetes and heart disease.  As a result, the Board instructed that a VA examination to determine the nature and etiology of the claimed aortic occlusion-thrombosis was to be conducted.

Such an opinion was obtained in August 2014.  The examiner noted that a cause-effect relationship between Haldol and Cogentin and above the knee amputation has not been established to date by a preponderance of the medical evidence.  She then opined that she could not resolve the issue of whether the February 1997 bilateral above the knee amputation was proximately due to or the result of the psychiatric medication that was prescribed for the Veteran's service-connected schizophrenia without resorting to mere speculation.   However, it is unclear whether that determination was based on full consideration of all pertinent evidence.  In this regard, the Board points out that the Court has held that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Court prescribed that such a standard requires that the examiner's assessment be made after all due diligence has been exercised in seeking relevant medical information that may have bearing on the requested opinion.  Id. at 389.  Although a bald statement by the examiner that it would be speculative to render an opinion as to etiology or diagnosis is fraught with ambiguity, the Board may rely on an examiner's conclusion that an opinion would be speculative if such an opinion is supported by an explanation of the basis for such an opinion or is otherwise apparent in the Board's review of the evidence.  Id. at 390.  VA must also ensure that it is clear, from either the examiner's statements or the Board decision, that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id. (quoting Daves v. Nicholson, 21 Vet. App. 246 (2007)).  Thus, the examiner's use of the phrase "without resort to mere speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Finally, the examiner should clearly identify precisely which facts cannot be determined. 

In this case, the August 2014 VA examiner does not identify with precision the exact facts which cannot be ascertained from the record, the presence of which would permit her to formulate an opinion as to the etiology of the claimed aortic occlusion-thrombosis with bilateral above-the-knee amputation.  As such, the Board finds that the opinions expressed by the August 2014 VA examiner to be inadequate.  See 38 C.F.R. § 3.159(c)(4) (2014). 

Under the circumstances noted above, the Board finds that the medical evidence currently of record is inadequate, and that further opinion is needed to resolve the service connection claim on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for such an addendum opinion, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the Carl Vinson VA Medical Center (VAMC) dated through April 2014 and from the Augusta VAMC dated through September 2014.  The Board also notes that records for the treatment of acute necrosis and gangrene of both legs dated in January 1997, which the parties addressed in the Joint Motion and which the AOJ was directed to obtain in the Board's prior remand, are not contained in the record.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Carl Vinson and Augusta VAMCs all pertinent, outstanding records of evaluation and/or treatment of the Veteran since April 2014 and September 2014, respectively, as well as any records dated in January 1997 from the Durham VAMC relating to the evaluation/treatment of acute necrosis and gangrene of the Veteran's legs, following the current procedures prescribed in 38 C.F.R.  § 3.159(c) with regard to requests for records from Federal facilities. 

As regards the claims for SMC, a certificate of eligibility for assistance in acquiring specially adapted housing and automobile or adaptive equipment, the Board notes that favorable action on the claim for service connection for aortic occlusion-thrombosis with bilateral above-the-knee amputation would likely result in the award of benefits for these claims.  See 38 C.F.R. § 4.16(a) (2014).  Thus, under the circumstances of this case, the Board finds that the issues of SMC, a certificate of eligibility for assistance in acquiring specially adapted housing and automobile or adaptive equipment are, effectively, inextricably intertwined with the issue of entitlement to service connection for aortic occlusion-thrombosis.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As Board action on the claims for special monthly compensation, a certificate of eligibility for assistance in acquiring specially adapted housing and automobile or adaptive equipment would be premature, at this juncture, these matters are being remanded, as well. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Carl Vinson VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since April 2014, and all outstanding, pertinent records of the evaluation and/or treatment of the Veteran from the Augusta VAMC since September 2014.  In addition, obtain any records dated in January 1997 from the Durham VAMC for the evaluation/treatment of acute necrosis and gangrene of the Veteran's legs.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent (non-VA) private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the August 2014 VA examiner.  If the examiner who drafted the August 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

After review of the claims file, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e, there is a 50 percent or greater probability) that the Veteran's February 1997 bilateral above-the-knee amputation was proximately due to or the result of psychotropic medications prescribed for the Veteran's service-connected schizophrenia.

The examiner must provide complete, clearly-stated rationale for the conclusions reached, whether favorable or unfavorable, citing to specific evidence of record, as warranted.

5.  After completing the actions requested in 1 through 4 above, the AOJ should arrange for the Veteran to undergo VA aid and attendance/housebound examination for SMC purposes, by an appropriate physician, at a VA medical facility.  The AOJ should list the disabilities for which service connection has been granted.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should render specific findings as to whether the Veteran is able to dress or undress himself, or to keep himself ordinarily clean and presentable; whether is unable to attend to the wants of nature; whether he suffers from incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment; and whether he is bedridden, i.e. whether his service-connected disability/ies, through their inherent character, actually require that he remain in bed.

The physician should also indicate whether any disability(ies) for which service connection has been granted-either individually or in concert-with other service-connected disability(ies)-permanently confine(s) the Veteran to his place of residence and immediate premises.

In rendering the above-requested opinion, the physician should indicate whether it is possible to distinguish the effect of any of the Veteran's service-connected disability from his nonservice-connected disability(ies).

The physician must provide complete, clearly-stated rationale for the conclusions reached, whether favorable or unfavorable, citing to specific evidence of record, as warranted.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for SMC based on aid and attendance or housebound status, for assistance in acquiring specially adapted housing or a special home adaptation grant and for entitlement to automobile and adaptive equipment or for adaptive equipment only.  

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the pertinent claim(s), the AOJ should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise the AOJ should adjudicate each claim in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




